          Case 4:20-cv-04181-KAW Document 10 Filed 09/15/20 Page 1 of 2

Sheehan & Associates, P.C.                         60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                     tel. 516.303.0552     fax 516.234.7800

                                                            September 15, 2020
Magistrate Judge Kandis A. Westmore
United States District Court
Northern District of California
1301 Clay Street
Oakland, CA 94612
                                                         Re: 4:20-cv-04181-KAW
                                                             Sommer v. Keurig Dr Pepper Inc.
Dear Magistrate Judge Westmore:

        This office, with Reese LLP, represents the plaintiff. Your Honor has set an Initial Case
Management Conference for September 22, 2020 at 1:30 PM with submission of the Case
Management Statement by September 15, 2020. Earlier today, plaintiff filed an executed waiver
of service, signed by Harold Busch, Legal Affairs Manager with defendant. Mr. Busch executed
the waiver because defendant has not yet assigned outside counsel to this matter. Defendant’s date
to answer or respond to the complaint was set as November 16, 2020.

        Plaintiff and defendant respectfully request that the Initial Case Management Conference
be adjourned until November 17, 2020 with the Case Management Statement submitted by
November 10, 2020. Based on my communications with Mr. Busch, it is expected that defendant
will have assigned outside counsel to this matter so the parties may proceed by these proposed
dates. There have been no prior requests for adjournment or extension of any scheduled dates.
Thank you.
                                                              Respectfully submitted,

                                                            /s/Spencer Sheehan
                                                            Spencer Sheehan
         Case 4:20-cv-04181-KAW Document 10 Filed 09/15/20 Page 2 of 2




                                      Certificate of Service

I certify that on September 15, 2020, I served and/or transmitted the foregoing by the method
below to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☐                  ☐               ☒               ☐
 Plaintiff’s Counsel                  ☒                  ☐               ☐               ☐
 Courtesy Copy to Court               ☐                  ☐               ☐               ☐


                                                        /s/ Spencer Sheehan
